ALDERMAN, Justice.
We originally accepted jurisdiction in this cause, reported below as Citizens v. Florida Public Service Commission, 440 So.2d 371 (Fla. 1st DCA 1983), on the basis of conflict with Citizens v. Hawkins, 364 So.2d 723 (Fla.1978). After hearing oral argument, however, we find no express and direct conflict between these cases and, consequently, no basis for this Court to accept jurisdiction in this cause. The petition for review is denied. No motion for rehearing will be entertained by the Court.
It is so ordered.
BOYD, C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.
ADKINS, J., dissents.